DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending wherein claims 1-6 are currently under examination and claims 7-11 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method for manufacturing a gold-colored steel sheet comprising a TiN modified layer on the surface comprising 0.3 to 1.5 weight percent titanium. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). 


    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 05-025636). 
In regard to claim 1, Hattori et al. (JP ‘636) discloses manufacturing a TiN plated stainless steel sheet excellent in adhesion of films and corrosion resistance having a beautiful gold color on the surface 
0.1 weight percent ≤ C+Si+Al+Mn+Cr+Ni+Nb+Zr ≤ 35.0 weight percent, thereby establishing prima facie evidence of obviousness. MPEP 2144.05 I. 
	With respect to the recitation “wherein a b* value of an L*a*b* color system of a surface of the TiN modified layer is 25 or more” in claim 2, Hattori et al. (JP ‘636) discloses subjecting the same composition to substantially similar processing. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	With respect to the recitation “wherein the base material comprises 0.003wt% or less of N and 0.015wt% or less of C+N” in claim 3, Hattori et al. (JP ‘636) discloses less than or equal to 0.3 weight percent nitrogen and 0.01 to 0.03 weight percent carbon, which overlap the range of the instant invention (abstract). MPEP 2144.05 I. 
In regard to claims 4-5, Hattori et al. (JP ‘636) discloses 0.1 to 5 micrometers (100 to 5000 nanometers) of thickness TiN film (abstract and [0012]). 
With respect to the recitation “wherein the gold-colored steel sheet has a pitting potential of 300 mV or more” in claim 6, Hattori et al. (JP ‘636) discloses subjecting the same composition to a substantially similar processing. Therefore, the claimed property would be expected. MPEP 2112.01 I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796